        Case 5:18-cv-00088-JKP Document 43 Filed 01/16/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT FOR
                        THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 DUCKHEE LEE, IRENE LEE, and                          No. 5:18-cv-00088-JKP
 ADRIAN LEE, individually and on
 behalf of the Estate of JUNGSOON
 LEE


                   Plaintiﬀs


 vs.


 UNITED STATES OF AMERICA,


                  Defendant




UNOPPOSED MOTION TO APPOINT A GUARDIAN AD LITEM

       Plaintiﬀs request the Court appoint Mr. Scott M. Bage as guardian ad litem for
Mr. Duckhee Lee, for the limited purpose of reviewing a settlement agreement af-

fecting the resolution of his case and ensuring no conﬂict of interests exists.



                                  BACKGROUND

       This case arises out of a car wreck on October 6, 2016. In the wreck, Mr. Duck-
hee Lee suﬀered a traumatic brain injury. His wife, Jungsoon Lee, died. Their son,
Adrian Lee, was appointed administrator of Ms. Lee’s estate.




                                       Page 1 of 4
      Case 5:18-cv-00088-JKP Document 43 Filed 01/16/20 Page 2 of 4




    On May 24, 2017, the Plaintiﬀs notiﬁed the United States and formally pre-
sented their administrative claim as a prerequisite to ﬁling suit. On January 26,

2018, Plaintiﬀs ﬁled their lawsuit against the United States.

    After over two years, the Parties to this lawsuit came to an amicable settle-
ment. Because Mr. Lee suﬀered a traumatic brain injury and because, his adult
children, Adrian and Irene Lee, are entitled to the proceeds of the settlement,
Plaintiﬀs request that the Court appoint a guardian ad litem to protect the interest
of Mr. Lee for the limited purpose of reviewing the settlement agreement and en-
suring no conﬂict of interests exists.



                                    ANALYSIS

    Under Fed. R. Civ. P. 17(c), the Court may appoint a guardian ad litem in its
discretion where the Court believes the appointment to be in the best interest of a
disabled individual. See also Scannavino v. Fla. Dep’t of Corrections, 242 F.R.D. 662,
666–67 (M.D. Fla. 2007). Here, both children are recovering parties. As a term of
the settlement, the United States requires Plaintiﬀ obtain court approval of the

settlement. An independent guardian ad litem will help the Court determine
whether the settlement is within the best interests of Mr. Lee.

    Plaintiﬀs request the Court appoint Scott M. Bage, Scott M. Bage, P.C., 3510 N
St Mary’s St, Ste. 100, San Antonio, TX 78212 as an appropriate guardian ad litem
for Mr. Duckhee Lee. Mr. Bage is a Texas Board Certiﬁed Personal Injury Trial
Lawyer and a mediator. He has signiﬁcant experience in handling these types of
personal injury lawsuits, as well as mediating and resolving these lawsuits. Plain-
tiﬀs reached out to Mr. Bage. He will accept this appointment as guardian ad litem,
should the court approve this motion. Plaintiﬀs have also conferred with the


                                         Page 2 of 4
        Case 5:18-cv-00088-JKP Document 43 Filed 01/16/20 Page 3 of 4




United States, and it does not oppose the appointment of Mr. Bage for this limited
purpose.



                                CONCLUSION

    Plaintiﬀs request that the Court appoint Scott M. Bage as guardian ad litem to
review the settlement in the above styled case and report to the Court on his re-
view.




                                          Respectfully Submitted,

                                          /s/ Tom Jacob
                                          JAMAL K. ALSAFFAR
                                              jalsaﬀar@nationaltriallaw.com
                                              Texas State Bar #24027193
                                          TOM JACOB
                                              tjacob@nationaltriallaw.com
                                              Texas State Bar #24069981
                                          WHITEHURST, HARKNESS,
                                              BREES, CHENG, ALSAFFAR,
                                              HIGGINBOTHAM, & JACOB PLLC
                                              7500 Rialto Blvd, Bldg. Two, Ste 250
                                              Austin, TX 78735
                                              (512) 476-4346 (o)
                                              (512) 467-4400 (f)

                                          GUY CHOATE
                                            gdchoate@webbstokessparks.com
                                            Texas State Bar #04212410
                                          WEBB, STOKES & SPARKS, L.L.P.
                                            314 W Harris Ave
                                            San Angelo, TX 76903-6339
                                            (325) 718-2048 (o)

                                          Attorneys for the Plaintiﬀ


                                     Page 3 of 4
     Case 5:18-cv-00088-JKP Document 43 Filed 01/16/20 Page 4 of 4




                      CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of Unopposed Motion to Appoint a
Guardian Ad Litem has been sent to the following on January 16, 2020 via the
Court’s CM/ECF notice system.
                                         CLAYTON R. DIEDRICHS
                                            Assistant U.S. Attorney
                                            clayton.diedrichs@usdoj.gov
                                         MATTHEW M. MUELLER
                                            Assistant United States Attorney
                                            matthew.mueller@usdoj.gov
                                         U.S. ATTORNEY’S OFFICE
                                            601 N.W. Loop 410, Suite 600
                                            San Antonio, TX 78216-5597

                                         Attorneys for Defendant




                                    Page 4 of 4
